DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17507610, filed 10/21/2021 claims foreign priority to 2020-179124, filed 10/26/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 10/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a recording unit” (claims 1-12 and 14), “a first sheet discharge portion" (claims 1-12 and 14), “a second sheet discharge portion " (claims 1-12 and 14), “an acquisition unit” (claims 1-12 and 14), “a determination unit” (claims 1-12 and 14), “reception unit” (claims 1-12 and 14), “holding unit” (claims 1-12 and 14)  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “record” (claims 1-12 and 14), “discharge” (claims 1-12 and 14), “discharge” (claims 1-12 and 14), “acquire” (claims 1-12 and 14), “determine” (claims 1-12 and 14), “receive” (claims 1-12 and 14), “hold” (claims 1-12 and 14) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-12 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a recording unit” – Specification [16] – it appears that the corresponding structure is printer 100.
•	“a first sheet discharge portion" – Specification [17] – it appears that the corresponding structure is discharge port 1.
•	“a second sheet discharge portion "– Specification [60] – it appears that the corresponding structure is discharge port 2.
•	“an acquisition unit” – Specification [19] – it appears that the corresponding structure is CPU 128.
•	“a determination unit” – Specification [19] – it appears that the corresponding structure is CPU 128.
•	“reception unit” – Specification [20] – it appears that the corresponding structure is CPU 128.
•	“holding unit” – Specification [22] – it appears that the corresponding structure is tray 159.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2013/0141750) in view of Kakigi et al (US 2002/0054350).
Regarding claim 1, Suzuki discloses recording apparatus (fig. 1 item 101, image forming apparatus) comprising: 
a recording unit configured to record an image by imparting recording materials (RIP image on sheet by conveying sheet, [0032]-[0035]); 
a first sheet discharge portion and a second sheet discharge portion to which recorded products each recorded with the image are discharged (printed image are discharged on the first and second discharge sheet destination units, [0032], [0044]-[0051]); 
an acquisition unit configured to acquire a recording job instructing recording of the image (receiving print job to print on a sheet, [0053]-[0054]); 
a determination unit configured to determine, in a case where sheet discharge destination information included in the recording job indicates the first sheet discharge portion, whether a recorded product of an n-th page is dischargeable to the first sheet discharge portion, wherein n is greater than or equal to one (system determines whether to discharge sheets (n-th page) to first discharge sheet destination unit when job indicates that sheets has to be discharged in the first discharge sheet destination unit, where the number of sheets are greater than one in the discharge sheet destination unit,  [0044]-[0054], [0069]); and 
Suzuki does not specifically disclose concept of reception unit configured to receive, in a case where a result of the determination by the determination unit is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user.  
However, Kakigi et al specifically teaches concept of reception unit configured to receive, in a case where a result of the determination by the determination unit is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user (when paper discharged is not automatically designated, user generated printing is executed on sheets, [0345]-[0346]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Suzuki with concept of reception unit configured to receive, in a case where a result of the determination by the determination unit is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user of Noshio et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve generation of image data, (Kakigi et al, [0005])

Regarding claim 2, Suzuki discloses recording apparatus, wherein the reception unit receives an instruction to discharge the recorded product of the n-th page to the second sheet discharge portion or an instruction not to record an image of the n-th page (receiving print job to print on a sheet to the second discharge sheet destination unit, [0053]-[0054]).  

Regarding claim 3, Suzuki discloses recording apparatus, wherein, in a case where the recording job acquired by the acquisition unit includes m pages, where m is greater than n, the reception unit receives an instruction not to record images from the n-th page to the m-th page (when system receives print job to print on a sheet, when the number of sheets outside the tray is greater than the number of sheets inside the tray, printing is not executed, [0053]-[0054], [0069]).

Regarding claim 4, Suzuki discloses recording apparatus, wherein, in a case where the recording job acquired by the acquisition unit includes m pages, where m is greater than n, the reception unit receives an instruction to discharge recorded products of the n-th page to the m-th page to the second sheet discharge portion (when system receives print job to print on a sheet, when the number of sheet is greater inside the tray than the number of sheets outside the tray, discharge to the second discharge sheet destination unit, [0053]-[0054], [0069]).

Regarding claim 5, Suzuki discloses recording apparatus, further comprising a holding unit configured to hold information received by the reception unit and indicating that the recorded products from the n-th page to the m-th page are discharged to the second sheet discharge portion (when system receives print job to print on a sheet, when the number of sheet is greater inside the tray than the number of sheets outside the tray, discharge to the second discharge sheet destination unit, [0053]-[0054], [0069]).  

Regarding claim 6, Suzuki discloses recording apparatus, wherein, among recorded products from the n-th page to the m-th page and in a case where the recording job acquired by the acquisition unit includes m pages, where m is greater than n, the reception unit receives an instruction to discharge, to the first sheet discharge portion, recorded products of pages determined to be dischargeable to the first sheet discharge portion by the determination unit, and to discharge, to the second sheet discharge portion, recorded products of pages determined to be undischargeable to the first sheet discharge portion (when system receives print job to print on a sheet, when the number of sheet is greater inside the tray than the number of sheets outside the tray, discharge to the second discharge sheet destination unit, print image are discharged on the first and second discharge sheet destination units, [0032], [0044]-[0051]).  

Regarding claim 7, Suzuki discloses recording apparatus, wherein, before recording of each of pages of the recording job acquired by the acquisition unit, the determination unit determines whether the recorded product of the n-th page is dischargeable to the first sheet discharge portion (before printing, determine to print image to discharge on the first discharge sheet destination unit, [0032], [0044]-[0051]).  

Regarding claim 8, Suzuki discloses recording apparatus, wherein the reception unit presents options to the user and receives an instruction about at least one of the presented options (user determines to print image to discharge on the first discharge sheet destination unit, [0032], [0044]-[0051]).

Regarding claim 9, Suzuki discloses recording apparatus, wherein the determination unit determines whether the recorded product is dischargeable to the first sheet discharge portion, based on at least one of: a sheet type or information included in the recording job and indicating whether to cut a sheet (determine whether to print image to discharge on the first discharge sheet destination unit, based on sheet type, [0032], [0044]-[0051], [0182]). 

Regarding claim 10, Suzuki discloses recording apparatus, wherein the first sheet discharge portion is a top-surface sheet discharge portion disposed on a top surface of the recording apparatus above a recording position of the recording unit (printed image are discharged on top of discharge sheet destination units, [0032], [0044]-[0051]).  

Regarding claim 11, Suzuki discloses recording apparatus, wherein the second sheet discharge portion is a front-surface sheet discharge portion disposed at a front surface of the recording apparatus below a recording position of the recording unit (printed image are discharged on front of discharge sheet destination units, [0032], [0044]-[0051]).  

Regarding claim 12, Suzuki discloses recording apparatus (fig. 1 item 101, image forming apparatus) comprising: 
a recording unit configured to record an image by imparting recording materials (RIP image on sheet by conveying sheet, [0032]-[0035]); 
a top-surface sheet discharge portion to which a recorded product recorded with an image is discharged and disposed at a top surface of the recording apparatus above a recording position where the image is recorded by the recording unit (printed image are discharged on top of discharge sheet destination units, [0032], [0044]-[0051]);
a front-surface sheet discharge portion to which a recorded product recorded with an image is discharged and disposed at a front surface of the recording apparatus below the recording position where the image is recorded by the recording unit (printed image are discharged on front of discharge sheet destination units, [0032], [0044]-[0051]);
an acquisition unit configured to acquire a recording job instructing recording of the image (receiving print job to print on a sheet, [0053]-[0054]); 
a determination unit configured to determine, in a case where sheet discharge destination information included in the recording job indicates the top-surface sheet - 24 -11001073US01 discharge portion, whether a recorded product of an n-th page is dischargeable to the top-surface sheet discharge portion, wherein n is greater than or equal to one (system determines whether to discharge sheets (n-th page) to first discharge sheet destination unit when job indicates that sheets has to be discharged on top in the first discharge sheet destination unit, where the number of sheets are greater than one in the discharge sheet destination unit,  [0044]-[0054], [0069]); and 
Suzuki does not specifically disclose concept of reception unit configured to receive, in a case where a result of the determination by the determination unit is that recorded product is not dischargeable to the top-surface sheet discharge portion, an instruction about recording of the n-th page from a user, 
wherein the reception unit receives a user instruction selected from a plurality of options including an instruction to discharge the recorded product of the n-th page to the front-surface sheet discharge portion and an instruction to cancel recording of the n-th page and pages following the n-th page.
However, Kakigi et al specifically teaches concept of reception unit configured to receive, in a case where a result of the determination by the determination unit is that recorded product is not dischargeable to the top-surface sheet discharge portion, an instruction about recording of the n-th page from a user (when paper discharged is not automatically designated, user generated printing is executed on sheets, [0345]-[0346])., 
wherein the reception unit receives a user instruction selected from a plurality of options including an instruction to discharge the recorded product of the n-th page to the front-surface sheet discharge portion and an instruction to cancel recording of the n-th page and pages following the n-th page (when paper discharged is not automatically designated, user selected option to print from plurality of options generated printing is executed on sheets, [0345]-[0346])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Suzuki with concept of reception unit configured to receive, in a case where a result of the determination by the determination unit is that recorded product is not dischargeable to the top-surface sheet discharge portion, an instruction about recording of the n-th page from a user, wherein the reception unit receives a user instruction selected from a plurality of options including an instruction to discharge the recorded product of the n-th page to the front-surface sheet discharge portion and an instruction to cancel recording of the n-th page and pages following the n-th page of Noshio et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve generation of image data, (Kakigi et al, [0005])

Regarding claim 13, Suzuki discloses method for controlling a recording apparatus (fig. 1 item 101, image forming apparatus), wherein the recording apparatus includes a recording unit configured to record an image by imparting recording materials (RIP image on sheet by conveying sheet, [0032]-[0035]) and a first sheet discharge portion and a second sheet discharge portion to which recorded products each recorded with the image are discharged, the method comprising (printed image are discharged on the first and second discharge sheet destination units, comprising [0032], [0044]-[0051]): 
acquiring a recording job instructing recording of the image (receiving print job to print on a sheet, [0053]-[0054]); 
determining, in a case where sheet discharge destination information included in the recording job indicates the first sheet discharge portion, whether a recorded product of an n-th page is dischargeable to the first sheet discharge portion, wherein n is greater than or equal to one (system determines whether to discharge sheets (n-th page) to first discharge sheet destination unit when job indicates that sheets has to be discharged in the first discharge sheet destination unit, where the number of sheets are greater than one in the discharge sheet destination unit, [0044]-[0054], [0069]); and 
Suzuki does not specifically disclose concept of receiving, in a case where a result of the determination is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user.  
However, Kakigi et al specifically teaches concept of receiving, in a case where a result of the determination is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user (when paper discharged is not automatically designated, user generated printing is executed on sheets, [0345]-[0346])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Suzuki with concept of receiving, in a case where a result of the determination is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user of Noshio et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve generation of image data, (Kakigi et al, [0005])

Regarding claim 14, Suzuki discloses non-transitory computer-readable storage medium storing a program to cause a computer to perform method for controlling a recording apparatus (RIP image on sheet by conveying sheet, would be obvious to include non-transitory computer-readable storage medium storing a program to cause a computer to perform method for controlling a recording apparatus, [0032]-[0035]), wherein the - 25 -11001073US01 recording apparatus includes a recording unit configured to record an image by imparting recording materials and a first sheet discharge portion and a second sheet discharge portion to which recorded products each recorded with the image are discharged, the method comprising (printed image are discharged on the first and second discharge sheet destination units, comprising [0032], [0044]-[0051]): 
acquiring a recording job instructing recording of the image (receiving print job to print on a sheet, [0053]-[0054]); 
determining, in a case where sheet discharge destination information included in the recording job indicates the first sheet discharge portion, whether a recorded product of an n-th page is dischargeable to the first sheet discharge portion, wherein n is greater than or equal to one (system determines whether to discharge sheets (n-th page) to first discharge sheet destination unit when job indicates that sheets has to be discharged in the first discharge sheet destination unit, where the number of sheets are greater than one in the discharge sheet destination unit,  [0044]-[0054], [0069]); and 
Suzuki does not specifically disclose concept of receiving, in a case where a result of the determination is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user.
However, Kakigi et al specifically teaches concept of receiving, in a case where a result of the determination is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user (when paper discharged is not automatically designated, user generated printing is executed on sheets, [0345]-[0346])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Suzuki with concept of receiving, in a case where a result of the determination is that recorded product is not dischargeable to the first sheet discharge portion, an instruction about recording of the n-th page from a user of Noshio et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve generation of image data, (Kakigi et al, [0005])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677